NO. 12-10-00036-CR

                      IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

LATOYA MAE ZIGLER,                           §       APPEAL FROM THE 420TH
APPELLANT

V.                                           §       JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                     §       NACOGDOCHES COUNTY, TEXAS


                              MEMORANDUM OPINION
                                      PER CURIAM
       Latoya Mae Zigler appeals her conviction for assault against a public servant following
the revocation of her deferred adjudication community supervision, for which she was sentenced
to imprisonment for four years. Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We dismiss the appeal.


                                         BACKGROUND
       Appellant was charged by indictment with assault against a public servant and pleaded
“guilty.”   The trial court deferred adjudicating Appellant “guilty” and sentenced her to
community supervision for four years. Subsequently, the State filed a motion to proceed to final
adjudication alleging that Appellant had violated certain terms and conditions of her community
supervision. Specifically, the State alleged that Appellant had, among other violations, (1) tested
positive for PCP on July 1, 2009, (2) failed to pay her fine, court costs, and attorney’s fees, (3)
failed to pay her probation fee, and (4) been convicted for driving while intoxicated. Thereafter,
the trial court conducted a hearing on the State’s motion. Following the hearing, the trial court
found that Appellant had violated certain of the terms and conditions of her community
supervision as alleged in the State’s motion. Following a trial on punishment, the trial court
revoked Appellant’s community supervision, adjudicated her “guilty” of assault against a public
servant, and sentenced her to imprisonment for four years. This appeal followed.


                           ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant=s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant=s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant=s brief presents a chronological summation of the procedural history of the
case and further states that Appellant=s counsel is unable to raise any arguable issues for appeal.1
We have likewise reviewed the record for reversible error and have found none.


                                                 CONCLUSION
        As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant=s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant=s counsel=s motion for leave to
withdraw is hereby granted and the appeal is dismissed.
        As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any

        1
           Counsel for Appellant has certified that he provided Appellant with a copy of this brief. Appellant was
given time to file her own brief in this cause. The time for filing such a brief has expired and we have received no
pro se brief.

                                                         2
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.
See TEX. R. APP. P. 68.3.             Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered January 5, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3